In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-08-238 CV

____________________


IN RE DENARIUS GUILLORY




Original Proceeding



MEMORANDUM OPINION
 On May 19, 2008, relator Denarius Guillory filed a petition for writ of mandamus, in
which he sought to compel the trial court to rule on his motion for judgment nunc pro tunc. 
We requested a response from the State.  On June 11, 2008, the State filed a response.  On
June 18, 2008, the State filed a supplemental response.  Attached to the State's supplemental
response was a June 16, 2008, order in which the trial court denied Guillory's motion for
judgment nunc pro tunc.  Therefore, this original proceeding is moot.
	Accordingly, we deny the petition for writ of mandamus without prejudice and
without regard to the merits of the issues raised in the petition.
	PETITION DENIED.
								PER CURIAM
Submitted on June 11, 2008
Opinion Delivered June 26, 2008							

Before McKeithen, C.J., Gaultney and Horton, JJ.